Citation Nr: 0104773	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  00-02 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for 
granuloma of the right lung.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
September 1971, from April 1979 to November 1984, and from 
September 1986 to March 1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision by the Pittsburgh RO.  

The Board notes that the following issues have been raised 
but not adjudicated: entitlement to service connection for a 
respiratory disability other than granuloma of the right 
lung, entitlement to service connection for a bilateral foot 
disability on a new and material basis, and entitlement to an 
increased rating for a right ankle disability.  The Board 
refers these issues to the RO for appropriate action.  


FINDING OF FACT

The medical evidence, to include pulmonary function testing, 
does not show that the veteran's service-connected granuloma 
of the right lung is productive of respiratory impairment. 


CONCLUSION OF LAW

The criteria for a compensable rating for granuloma of the 
right lung have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ Part 4, 4.7, 4.97, Diagnostic Code 
6820-6600 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran service medical records from his last period of 
active duty reflect that he had an 8 millimeter granuloma of 
the right lung as shown on x-ray in November 1992.  
Subsequent x-rays in January 1993 showed the granuloma again, 
but there was no active disease process.  The pulmonary 
function testing was normal.  The veteran was discharged in 
March 1993.

Following the veteran's discharge from his last period of 
service, he applied for service connection for "granuloma of 
the right lung."  In a January 1994 rating decision, service 
connection was granted for granuloma of the right lung and a 
noncompensable rating was assigned effective from March 13, 
1993, based on the service medical records.

In August 1996, the veteran underwent a VA examination.  At 
that time, it was noted that the veteran had a 25 year 
history of cigarette smoking.  The veteran indicated that he 
coughed and had shortness of breath on exertion.  Physical 
examination did not reveal cor pulmonale.  Dypsnea on 
exertion was noted.  There was no cyanosis of clubbing of the 
fingers.  The veteran had productive coughing.  There was no 
infectious disease present.  Chest x-ray showed no 
consolidations or pleural effusions.  Bilateral oval nodular 
densities overlying the lower chest, suspicious for bilateral 
nipple shadows, was noted.  The diagnosis was chronic 
obstructive pulmonary disease (COPD).  

It is noted that on VA examination in August 1997, the 
veteran complained of dyspnea on exertion, and productive 
coughing, but no asthma attacks; there was no cyanosis or 
clubbing of the fingers, and the presence of cor pulmonale 
was not detected clinically.   

The veteran filed a claim for an increased rating for 
granuloma of the right lung in September 1997. 

The veteran underwent underwent pulmonary function testing in 
January 1998.  The post bronchodilator reading for forced 
vital capacity (FVC) was 102 percent of normal.  Forced 
expiratory volume in one second (FEV-1) was 96 percent of 
predicted.  FEV-1/FVC was 96 percent of predicted.  

A November 1999 VA clinical record showed that the veteran 
complained of right-sided chest pain for the past 8 weeks.  
It was noted that recent chest x-rays were normal and that he 
was being treated with antibiotics for his cold symptoms.  A 
productive cough was noted.  The veteran denied any fever or 
chills or night sweats.  It was noted that he had gained 
about 26 pounds and his appetite was good.  The veteran 
denied any gastrointestinal problems.  The veteran indicated 
that he had been using a Vancenase nasal inhaler for his cold 
symptoms which was somewhat helpful.  His right-sided chest 
pain was very specific to a tender area which became painful 
when he coughed or turned in bed.  He denied any angina 
symptoms or chest pain with exertion.  He did indicate that 
he had shortness of breath, but indicated that it was not 
worsening and was usually accompanied by exertion.  Physical 
examination revealed blood pressure of 127/76, pulse 90, 
weight 60, height 5 feet and 6 inches, pain was zero out of 
10.  It was noted that the veteran smoked 2 packs of 
cigarettes a day.  He denied alcohol use.  His chest was 
clear to anxiety and posteriorly without evidence of rhonchi, 
rales, or wheezes.  His heart rate was regular and without 
murmurs, rubs, or gallops.  The right-sided chest pain was 
reproduced with palpation. It appeared that the veteran had, 
on the left, a 2 centimeter circular area of density breast 
tissue which was difference from his right breast. This area 
was painful when palpated.  The impression was left-sided 
breast mass and persistent cough.  

Analysis

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claim 
has been met.  In this regard, the Board notes that the 
veteran has undergone medical evaluation and pertinent 
treatment records, identified by the veteran, have been.  
Finally, the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Thus, the Board finds that the claim is ready to be reviewed 
on the merits.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (2000).  The rating 
schedule provides that when an unlisted disability is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2000).  Under 38 
C.F.R. § 4.31 (2000), it is provided that where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2000).  The veteran's entire history is reviewed when 
making disability evaluations.  See generally, 38 C.F.R. 4.1 
(1999); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service-
connected granuloma of the right lung disability.

The veteran has been rated for his granuloma of the right 
lung under Diagnostic Code 6820 (Neoplasms, benign) under the 
portion of the rating schedule for the respiratory system.  
See 38 C.F.R. § 4.97.  This diagnostic code directs that the 
disability be evaluated pursuant to an appropriate 
respiratory analogy.  The RO considered the veteran's lung 
condition as analogous to diseases of the trachea and 
bronchi, and applied the schedular criteria for chronic 
bronchitis, Diagnostic Code 6600.  Under this particular 
code, a 10 percent rating is warranted for FEV-1 of 71 to 80 
percent predicted, or FEV-1/FVC of 71 to 80 percent, or 
diffusion capacity of carbon monoxide, single breath (DLCO) 
(SB) of 66 to 80 percent predicted.  

At the outset, the Board notes that no specific symptom or 
disability has been medically attributed to the veteran's 
granuloma of the right lung.  Although COPD has been 
diagnosed and the veteran has a productive cough, these have 
not been attributed in any way to his granuloma of the right 
lung.  Likewise, recent right-sided chest pain associated 
with a mass of breast (not lung) tissue, was not attributed 
to his granuloma of the right lung, nor were his recent cold 
symptoms.  

The recent pulmonary function testing performed in January 
1998 showed that the veteran's pulmonary function performance 
was better than the performance level necessary to warrant 
even a 10 percent rating.  Moreover, there is no medical 
evidence whatsoever that shows that any respiratory 
deficiency is in any way related to the veteran's granuloma 
of the right lung.  As noted previously, the veteran has 
other respiratory disabilities and has had right-sided chest 
pain and cold symptoms and none of these has been in any way 
related to the veteran's granuloma of the right lung.  While 
for service connection for other respiratory disabilities 
have been referred to the RO for appropriate action, 
resolution of those claims does not bear in any way 
whatsoever on resolution of the issue currently before the 
Board. 

Under these circumstances, the Board must conclude that the 
criteria for a compensable rating for granuloma of the right 
lung not been met.  See 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.97, Part 4, Diagnostic Code 6820-
6600 (2000).  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A compensable rating for granuloma of the right lung is 
denied.    



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

